DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 9/28/2021 is acknowledged.  The traversal is on the ground(s) that the examination of all the claims would not create an undue search burden.  This is not found persuasive regarding Group II, since Group II is related to distinct species of cells (atrial-like) and Group III requires the expression of ISL1 which is opposite from the left ventricular like cells of Group I, thus the cells of Groups II and III are distinct structurally and functionally from the left ventricular-like cells of Group I and a search of left ventricular-like cells would not search for atrial-like cells or ventricular-like cells as claimed. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/28/2021.

	Claim Objections
Claims 2-8 are objected to because of the following informalities: claims 2-8. Each of said claim recites “Claim”, however this should be amended to “claim” to be grammatically correct. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US 2013/0209416 A1, published 8/15/2013) in view of Rupp de Paiva et al. (2003, Am. J. Physiol. Heart Circ. Physiol., Vol. 284, H2242-H2246).

Regarding claim 1, Ma et al. teach a method of making ventricular cells comprising:
	a) mixing a stem cell (adult, embryonic or iPS) with Activin A, BMP4, bFGF and an 
inhibitor of retinoic acid signaling,
	b) mixing the cells of a) with noggin, and
	c) mixing the cells of b) with retinoic acid and a Wnt inhibitor to obtain ventricular cells (pg. 2 parag. 12, pg. 4 parags 39-43 bridge pg. 5 parag. 56 and pg. 6 parag. 62).
	Regarding claim 4, Ma teaches that the cells were not treated with Activin A, BMP4 and bFGF for more than three days (Fig. 1A, reproduced below and parags. 89-91).

    PNG
    media_image1.png
    195
    904
    media_image1.png
    Greyscale

	Regarding claim 5, Ma teaches that the cells were not treated with noggin for more than two days (Fig. 1A).
	Regarding claim 6, Ma teaches that the cells are treated with retinoic acid five days after mixing with Activin A, BMP4, bFGF and an inhibitor of retinoic acid (Fig. 1A).
	Regarding claim 7, Ma teaches that the cells are exposed to retinoic acid for not more than three days (Fig. 1 A).
	Regarding claim 8, Ma teaches that cells were treated with a Wnt inhibitor five days after mixing the stem cells with Activin A, BMP4, bFGF and an inhibitor of retinoic acid (Fig. 1A).

	Ma does not teach:
	(i) left ventricular cells, and
	(ii) the cells not being treated with an inhibitor of retinoic acid for more than one day.


	(i) While Ma does not explicitly disclose whether their cells are left or right ventricular, they are all simply referred to as ventricular cells, it would have been obvious to produce left ventricular cells with retinoic acid in view of the teachings of Rupp de Paiva. Specifically, Rupp de Paiva et al. teach retinoic acid promotes the development of left ventricular cells (see Abstract and Fig. 3)

	(ii) While Ma teaches using an inhibitor of retinoic acid from days 6-8 (parag. 17 of Ma) it would be obvious to do use the inhibitor for not more than one day as claimed. 
Ma teaches treating the cells to an inhibitor of retinoic acid from days 6-8. FIG. 2 shows morphologies and beating rates of differentiated cardiomyocytes (A) Flow cytometry analysis of CTNT + cells from day 14 cultures, differentiated with the BP plus treatments with Ngn at days 4 and 5, and RA (Ngn+RA) or RAi (Ngn+RAi.) treatment from days 6 to 8. Although, Ma teaches treating the cells for more than one day, optimization of parameters is routine to an artisan of ordinary skill in the art, thus it would have been obvious to an artisan of ordinary skill in the art to experiment with exposing the cells to the inhibitor for various periods of time around 1 to 2 days.
It is routine to vary the length of exposure to growth factors in culture media, particularly when differentiation is concerned and the art of record above, while not teaching the identical exposure times for each factor, teaches ranges that practice the claimed invention and thus can be varied routinely for optimization of the claimed invention. Applicants should note that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. KSR International Co. v. Teleflex Inc., 550 U.S.-, 82USPQ2d 1385 (2007). 
2144.05 [R-5] Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it 
Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Ma regarding a method of making ventricular cells with the teachings of Rupp de Paiva that retinoic acid promotes the production of left ventricular cells to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a combination since Rupp de Paiva teaches that the addition of retinoic acid increases left ventricle development in adult rats.
There would have been a reasonable expectation of success that the retinoic acid used by Ma and Rupp de Paiva would promote the production of left ventricular cells since both Ma and Rupp de Paiva used retinoic acid to produce ventricular cells and Rupp de Paiva specifically teaching that retinoic acid promotes left ventricle development in adult rats.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US 2013/0209416 A1, published 8/15/2013) in view of Rupp de Paiva et al. (2003, Am. J. Physiol. Heart Circ. Physiol., Vol. 284, H2242-H2246) as applied to claims 1 and 3-8 above, and further in view of Chien et al. (US 2016/0053229 A1, published 2/25/2016) and Evans et al. (US 2006/0246446 A1, published 11/2/2006).
Ma and Rupp de Paiva are relied upon above in teaching a method of making left ventricular cells.


Ma and Rupp de Paiva do not teach:
(i) left ventricular cells positive for IRX4, positive for HRT2 and negative for ISL1.

(i) Regarding IRX4 and HRT2 positivity, Chien et al. teach that IRX4 and HRT2 are ventricular cell markers (pg. 12 parag. 143).

(ii) Regarding ISL1 negativity, Evans et al. teach that when cells do not express ISL1, they develop into cells of the left ventricle (pg. 4 parag. 35).

Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Ma and Rupp de Paiva regarding a method of making left ventricular cells with the teachings of Chien and Evans regarding ventricle cell markers to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a combination since Chien teaches that IRX4 and HRT2 are ventricular markers and Evans teaching that lack of ISL1 expression leads to left ventricle cell development.
There would have been a reasonable expectation of success that the left ventricle cells of Ma and Rupp de Paiva were positive for IRX4 and HRT2 and negative for ISL1 in view of the teachings of Chien and Evans.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.